Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Edward Timothy McAuliffe is suspended from the practice of law for six months, with the suspension stayed after the first 45 days and respondent placed on probation for 18 months, commencing upon entry of this order, subject to the following conditions: 1. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his law practice and the nature and extent of his compliance with the conditions of probation; 2. Respondent shall notify the Administrator within 14 days of any change of address; 3. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; 4. Respondent shall reimburse the Commission for the costs of this proceeding up to the limits set by Supreme Court Rule 773; 5. Respondent shall attend and successfully complete the course conducted by the Illinois Professional Responsibility Institute within the first year of probation; 6. Respondent shall attend and successfully complete an appropriate course of instruction on the Illinois Rules of Professional Conduct, subject to the approval of the Administrator, within the first year of probation; 7. Respondent shall establish a course of treatment with a psychiatrist, licensed clinical psychologist, or such other qualified mental health professional acceptable to the Administrator, within 14 days of commencing service of his term of suspension, and shall report to said mental health professional on a regular basis of not less than twice per month, or such other frequency as may be reasonably recommended by the professional, with the Administrator advised of any change in attendance deemed warranted by such professional; 8. Respondent shall comply with all treatment recommendations of the mental health professional, including the taking of medications as prescribed; 9. Respondent shall provide to the mental health professional an appropriate release as required under the Confidentiality Act of the Mental Health Code (740 ILCS 110/1 et seq.), authorizing the treating professional to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; 10. Respondent shall notify the Administrator within 14 days of any change in treatment professionals; 11. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining period of suspension shall commence from the date of the determination that any term of probation has been violated; 12. If respondent successfully completes the term of his probation, probation shall terminate without further order of the Court. Respondent Edward Timothy McAuliffe shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.